OPINION ON PETITION TO REHEAR.
Wilkes, J.
A petition and supplemental petition have been filed in this case, asking for a rehearing of the case. In the petition it is stated that while §4666 of the Code (Shannon, § 6529) does enlarge the definition of arson by including in the offense the burning of an outhouse, it was still not intended to embrace any house beyond the curtilage, and it is insisted that § 6531, Shannon, shows this to have been the legis*327lative intent, because it makes barn burning a distinct and separate offense, and prescribes for it a different punishment.
The supplemental petition sets up in terms, in addition to the original, that the defendant has been put twice in jeopardy, and now stands convicted without due process of law, contrary to the provisions of the Constitution of the United States and State of Tennessee.
The indictment charges in one count the burning of a dwelling and in another the burning of a barn, but both relate to the same transaction and the same time. The first verdict was “guilty of arson,” and if this be held to be a special verdict upon the first count, it would operate as an acquittal upon the second count, and defendant could not be again put in jeopardy on that count, so that we must determine the force and effect of the first verdict. We cannot assume that the jury intended to use the word ‘‘arson ’ ’ in any strict technical sense, but in a general sense, and to mean that defendant is guilty of all that the indictment sufficiently and properly alleges. 1 Bishop on( Crim. Proc., Sec. 1005, A. 2.
But if we assume that the word arson was intended to be used in a technical sense, we think it must be held good, since each count charges what is arson under our statutes. The sections under which the counts are framed — 4666 and 4668 — are both found under an article in the Code of 1858 which is headed “Arson.”. Both sections are from *328the Acts of 1829, Ch. 23. The compilations of Thompson & Steger, followed by Milliken & Ver trees and Shannon, have added the words “ malicio as burning” to the heading of the article, but this was done by the compilers, and without any legislative direction to that effect. All the offenses contained in the article were, under the Code of 1858, denominated arson!
It is true that at common law arson is defined to be the willful and malicious burning of the house or outhouses of another, and our statutes (Shannon, § 6529), as well as the Code of 1858, repeat this common law definition of arson.
Originally, the offense was directed against' the habitation rather than against other houses, and was intended as a protection to life rather than to property. But the crime was early extended by .statutes, in England, to the burning of barns containing hay and corn, etc. Bishop on Stat. Crimes, Sec. 289; Mary v. State, 81 Am. Dec., 68, and note. And in many of the States of the Union it has likewise been so extended. Am. & Eng. Enc. L., Vol. II. (2d Ed.), 931; Hill v. Commonwealth, 98 Pa. St.; 192; State v. Shaw, 31 Me., 523; People v. Taylor, 2 Mich., 250; Mary v. State, 81 Am. Dec., 68, and note.
In our own State it had been held that the burning of a dwelling and outhouse are distinct felonies, and cannot be joined in the same count, but the same indictment may contain a count for each offense, *329and a general verdict on such indictment will be good. Hall v. State, 3 Lea, 553; Lawless v. State, 4 Lea, 177.
While the burning of dwellings and the burning of barns, as well as burning to injure an insurer, are distinct offenses, still they are all arson under our statutes, and the general verdict of arson in this case was good upon either count of the indictment. We do not consider, therefore, that defendant was acquitted of either count in the indictment by the general verdict upon the first trial, and he was properly triable on either or both counts on the second trial.
We are- of opinion there is no Federal question involved in this case. It is simply a question of the legal effect and construction of the verdict of a jury, and a Federal question no more arises in this case than in any other case in which the plea of former conviction is made.
The judgment of the State Court as to what is due process of law must be held as final and conclusive. 46 Fed. Rep., 905. Due process of law means a proceeding by regular course through a properly constituted Court. Leeper v. Texas, 139 U. S., 462; Caldwell v. Texas, 141 U. S., 209. See, also, Hurtado v. The People, 110 U. S. 516 ; McNutty v. The State, 149 U. S., 645-8; Swab v. Berggen, 143 U. S., 442; 46 Fed. Rep., 388; 54 Fed. Rep., 334.
The motion for a new trial is overruled.